DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/15/2019. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from Provisional application no. 62/745,842 filed 10/15/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), hereinafter “Baty”.

Regarding independent claim 1, Baty discloses:
A device comprising (see Baty, Fig 1, Col 3 line 59: memory device 100, and see Fig 5, Col 7 line 10: memory device 500): 
a data path (see Baty, Fig 1: wire connecting 102, 104, 106, and 110); 
a first interface connected to the data path and configured to receive a request from a processor package to write a data value to a memory address (see Baty, Fig 5: point at which data is received by temporary memory 506, and see Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated);
a controller connected to the data path and configured to (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114): 
receive the request to write the data value to the memory address (see Baty, Fig 1, Col 4 lines When the data bits 102 are read, the error correction circuit 108 first performs the operations associated with the second layer or the Golay coders of the second layer 112 to the data bits 102 and the Golay code bits 116 to generate a Golay correction bit vector, and see Col 5 lines 4-25: After the second layer correction 112 is applied, the error correction circuit 108 performs the operations associated with the first layer 110 or the Hamming coders to the data bits 102 and the Hamming code bits 114 to generate a Hamming correction bit vector. Once the data bits 102 are corrected based on the Hamming correction bit vector, the data bits 102 may be stored in the temporary memory 104 for access by the external source); 
calculate a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14); and 
transmit the data value and the Hamming code on the data path (see Baty, Fig 1, Col 4 lines 33-35: The data bits 102 are stored with the Hamming code bits 114 in the memory arrays 106);
an external memory interface (see Baty, Fig 5: data output point from 522 to 506); 
an external memory interleave connected to the data path and to the external memory interface (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522), the external memory interleave configured to: 
receive the data value (see Baty, Fig 5, Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector); 
calculate a test Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); and 
determine whether to send the data value to the external memory interface to be written to the memory address based on a comparison of the Hamming code and the test Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding claim 2, Baty further discloses wherein the external memory interleave is configured to send the data value and the Hamming code to the external memory interface for writing to an external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding claim 3, Baty further discloses wherein the external memory interleave is configured to correct the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Brick (20020112211, pub. Aug. 15, 2002), hereinafter “Brick”.

Regarding claim 4, Baty discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Baty does not disclose wherein the Hamming code includes an out of band Hamming code.

However, Brick discloses wherein the Hamming code includes an out of band Hamming code (see Brick, par. [0045]: When the communications channel is not band-limited, the encoding and modulation functions are usually done separately, and the code is optimised according to the Hamming distance).

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Ditewig et al. (20040153903, pub. Aug. 5, 2004), hereinafter “Ditewig”.

Regarding claim 5, Baty discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Baty does not disclose wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value.

However, Ditewig discloses wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits. The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the number N may be 5, assuming the use of a hamming code for error correction, if a hamming code is used, the coded faulty-address information comprises both address bits and check bits, the check bits indicate the correct logic states of the associated address bits, and the error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty as disclosed by Ditewig, with the motivation to correct faulty bits, as disclosed by Ditewig in par. [0025].

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Chirca et al. (20140115279, pub. Apr. 24, 2014), hereinafter “Chirca”.

Regarding claim 6, Baty discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Baty does not disclose a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package, wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state; and 
store the snoop filter state and the parity bit in the snoop filter bank.

However, Chirca discloses a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package (see Chirca, Fig 7, par. [0058]: FIG. 7 illustrates bus bridge 621 between core with cache 611 and crossbar connector 631.  Bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, and see par. [0060]: multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support), wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state (see Chirca, par. [0088]: Upon reading data from an external source to be stored internally (such as internal memories 651 .  . . 658 or caches within cores 641 .  . . 649), SoC 600 computes a new parity value for the incoming data.  This parity data is stored in a parity memory at locations corresponding to the protected data.  When a processor core reads from internal memory a new parity value is computed and checked against the stored parity value); and 
store the snoop filter state and the parity bit in the snoop filter bank (see Chirca, par. [0061]: The converted read and write addresses as well as the read data, write data, snoop response, snoop data and snoop address pass between clock domains via asynchronous crossing 723.  Configuration registers 724 are readable and writeable by core with cache 611 via respective read address 701/read data 703 and write address 702/write data 704, and see par. [0088]: Writes by a processing core to any of these memories includes computing a parity value for the new data to be stored in the corresponding location in the parity memory).

Baty and Chirca are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which a bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support, converted read and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Moyer et al. (20120246542, pub. Sep. 27, 2012), hereinafter “Moyer”.

Regarding claim 7, Baty discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Baty does not disclose wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave; 
determine an address Hamming code of the second memory address;  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code; and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result.

However, Moyer discloses wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave (see Moyer, Fig 1, par. [0023]: For read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127); 
determine an address Hamming code of the second memory address (see Moyer, Fig 3, par. [0037]: At block 302, the processor unit 102 generates a memory access request such as a write operation or a read operation.  The memory access request includes a memory address and data.  In response to receiving the memory access request, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address. In the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, and see Fig 2 par. [0031]: The address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a conventional checkbit generation technique, such as a Hamming code technique);  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code (see Moyer, par. [0038]: At block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns); and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result (see Fig 4, par. [0039]: At block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern.  In particular, if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 outputs a checkbit invert pattern to invert one or more selected bits of the address checkbits, and see par. [0040]: At block 408 the XOR module 233 combines the address checkbits and the checkbit invert pattern according to an exclusive-or operation.  The XOR module 233 outputs the combination as a set of intermediate checkbits.  At block 409, the XOR module 234 combines the set of intermediate checkbits with the data checkbits according to an exclusive-or operation, and outputs the result as a set of final ECC checkbits).
.

Claims 8, 9, 10,15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry et al. (20150055428, pub. Feb. 26, 2015), hereinafter “Henry”.

Regarding independent claim 8, Baty discloses:
A system comprising (see Baty, Fig 1, Col 3 line 59: memory device 100, and see Col 5 line 25: external source, and see Fig 5, Col 7 line 10: memory device 500, and see Col 7 line 28: external source): 
a processor package; 
an external memory device (see Baty, Fig 5, Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor); and …
… a data path (see Baty, Fig 1: wire connecting 102, 104, 106, and 110); 
a first interface connected to the data path and the processor package, wherein the first interface is configured to receive a request from the processor package to write a data value to a memory address of the external memory device (see Baty, Fig 5: point at which data is received by temporary memory 506, and see Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated); 
a controller connected to the data path and configured to (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114): 
receive the request to write the data value to the memory address (see Baty, Fig 1, Col 4 lines When the data bits 102 are read, the error correction circuit 108 first performs the operations associated with the second layer or the Golay coders of the second layer 112 to the data bits 102 and the Golay code bits 116 to generate a Golay correction bit vector, and see Col 5 lines 4-25: After the second layer correction 112 is applied, the error correction circuit 108 performs the operations associated with the first layer 110 or the Hamming coders to the data bits 102 and the Hamming code bits 114 to generate a Hamming correction bit vector. Once the data bits 102 are corrected based on the Hamming correction bit vector, the data bits 102 may be stored in the temporary memory 104 for access by the external source); 
calculate a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14); and 
transmit the data value and the Hamming code on the data path (see Baty, Fig 1, Col 4 lines 33-35: The data bits 102 are stored with the Hamming code bits 114 in the memory arrays 106); 
an external memory interface connected to the external memory device (see Baty, Fig 5: data output point from 522 to 506); 
an external memory interleave connected to the data path and to the external memory interface (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522), the external memory interleave configured to:  4300-0703US86TI-90316 
receive the data value (see Baty, Fig 5, Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector); 
calculate a test Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); and 
determine whether to send the data value to the external memory interface to be written to the memory address based on a comparison of the Hamming code and the test Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Baty does not disclose:
… a multi-core shared memory controller (MSMC) including: …

However, Henry discloses:
a multi-core shared memory controller (MSMC) including (see Henry, Fig 12, par. [0088]: the fuse array 1201 is programmed with configuration data in the data blocks 1203 as is described above with reference to FIGS. 3-11, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203.  In addition, the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including, but not limited to, SECDED Hamming ECC. In one embodiment, the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known, and see Fig 10, par. [0078]: The multi-core device 1000 includes a plurality of cores 1002 that are configured substantially as described above with reference to FIGS. 3-10.  In addition, each of the cores 1002 includes array control 1003 that is programmed with configuration data within a configuration data register 1004): …

Baty and Henry are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which a fuse array of a multi-core device including array control 1003 programmed with configuration data, is programmed with configuration data in the data blocks 1203, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203, and the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the 

Regarding claim 9, the combination of Baty and Henry further discloses wherein the external memory interleave is configured to send the data value and the Hamming code to the external memory interface for writing to an external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding claim 10, the combination of Baty and Henry further discloses wherein the external memory interleave is configured to correct the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding independent claim 15, Baty discloses:
A method comprising: 
receiving, at a controller … a request to write a data value to a memory address of an external memory device (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114, and see Fig 5, Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated) … 
calculating, a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14);  4300-0703US88TI-90316 
transmitting the data value and the Hamming code to an external memory interleave (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522, and see Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector) … 
… determining, at the external memory interleave, a test Hamming code based on the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); and 
determining whether to send the data value to the external memory device based on a comparison of the test Hamming code and the Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Baty does not disclose:
… receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected to the MSMC; …
… transmitting the data value and the Hamming code to an external memory interleave of the MSMC on a common data path connected to components of the MSMC; …

However, Henry discloses:
… receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected to the MSMC (see Henry, Fig 12, par. [0088]: the fuse array 1201 is programmed with configuration data in the data blocks 1203 as is described above with reference to FIGS. 3-11. Furthermore, configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203. In one embodiment, the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known, and see Fig 10, par. [0078]: The multi-core device 1000 includes a plurality of cores 1002 that are configured substantially as described above with reference to FIGS. 3-10.  In addition, each of the cores 1002 includes array control 1003 that is programmed with configuration data within a configuration data register 1004); …
… transmitting the data value and the Hamming code to an external memory interleave of the MSMC on a common data path connected to components of the MSMC (see Henry,  Fig 12, par. [0088]: configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203.  In addition, the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including, but not limited to, SECDED Hamming ECC); …

Baty and Henry are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which a fuse array of a multi-core device including array control 1003 programmed with configuration data, is programmed with configuration data in the data blocks 1203, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203, and the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the 

Regarding claim 16, the combination of Baty and Henry further discloses sending the data value and the Hamming code to an external memory interface for writing to the external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding claim 19, the combination of Baty and Henry further discloses correcting the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Claim 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), and further in view of Brick (20020112211, pub. Aug. 15, 2002),.

Regarding claim 11, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty and Henry does not disclose wherein the Hamming code includes an out of band Hamming code.

However, Brick discloses wherein the Hamming code includes an out of band Hamming code (see Brick, par. [0045]: When the communications channel is not band-limited, the encoding and modulation functions are usually done separately, and the code is optimised according to the Hamming distance).

Baty, Henry, and Brick are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature of a communications channel which is not band-limited where encoding is optimized according to the Hamming distance as disclosed by Brick, with the motivation to reduce amount of power consumption, as disclose by Baty in par. [0010].

Regarding claim 20, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 15 above.

The combination of Baty and Henry does not disclose wherein the Hamming code includes an out of band Hamming code.

However, Brick discloses wherein the Hamming code includes an out of band Hamming code (see Brick, par. [0045]: When the communications channel is not band-limited, the encoding and modulation functions are usually done separately, and the code is optimised according to the Hamming distance).

Baty, Henry, and Brick are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective .

Claims 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), and further in view of Ditewig (20040153903, pub. Aug. 5, 2004),.

Regarding claim 12, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty and Henry does not disclose wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value.

However, Ditewig discloses wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits.  The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty, Henry, and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the number N may be 5, assuming the use of a hamming code for error correction, if a hamming code is used, the coded faulty-address information comprises both address bits and check bits, the check bits indicate the correct logic states of the associated address bits, and the error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty as disclosed by Ditewig, with the motivation to correct faulty bits, as disclosed by Ditewig in par. [0025].

Regarding claim 17, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 16 above.

The combination of Baty and Henry does not disclose determining, at the controller, a Hamming code of the memory address and transmitting the Hamming code of the memory address on the common data path to the external memory interleave.

However, Ditewig discloses determining, at the controller, a Hamming code of the memory address and transmitting the Hamming code of the memory address on the common data path to the external memory interleave (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits.  The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty, Henry, and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the 

Regarding claim 18, the combination of Baty, Henry, and Ditewig further discloses outputting the Hamming code of the memory address to the external memory interface for writing to the external memory device with the data value and the Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), and further in view of Chirca (20140115279, pub. Apr. 24, 2014).

Regarding claim 13, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty and Henry does not disclose a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package, wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state; and 
store the snoop filter state and the parity bit in the snoop filter bank.

However, Chirca discloses a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package (see Chirca, Fig 7, par. [0058]: FIG. 7 illustrates bus bridge 621 between core with cache 611 and crossbar connector 631.  Bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, and see par. [0060]: multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support), wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state (see Chirca, par. [0088]: Upon reading data from an external source to be stored internally (such as internal memories 651 .  . . 658 or caches within cores 641 .  . . 649), SoC 600 computes a new parity value for the incoming data.  This parity data is stored in a parity memory at locations corresponding to the protected data.  When a processor core reads from internal memory a new parity value is computed and checked against the stored parity value); and 
store the snoop filter state and the parity bit in the snoop filter bank (see Chirca, par. [0061]: The converted read and write addresses as well as the read data, write data, snoop response, snoop data and snoop address pass between clock domains via asynchronous crossing 723.  Configuration registers 724 are readable and writeable by core with cache 611 via respective read address 701/read data 703 and write address 702/write data 704, and see par. [0088]: Writes by a processing core to any of these memories includes computing a parity value for the new data to be stored in the corresponding location in the parity memory).

Baty, Henry, and Chirca are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature in which a bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support, .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), and further in view of Moyer (20120246542, pub. Sep. 27, 2012).

Regarding claim 14, the combination of Baty and Henry discloses all the claimed limitations as set forth in the rejection of claim 8 above.

 wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave; 
determine an address Hamming code of the second memory address;  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code; and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result.

However, Moyer discloses wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave (see Moyer, Fig 1, par. [0023]: For read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127); 
determine an address Hamming code of the second memory address (see Moyer, Fig 3, par. [0037]: At block 302, the processor unit 102 generates a memory access request such as a write operation or a read operation.  The memory access request includes a memory address and data.  In response to receiving the memory access request, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address. In the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, and see Fig 2 par. [0031]: The address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a conventional checkbit generation technique, such as a Hamming code technique);  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code (see Moyer, par. [0038]: At block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns); and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result (see Fig 4, par. [0039]: At block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern.  In particular, if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 outputs a checkbit invert pattern to invert one or more selected bits of the address checkbits, and see par. [0040]: At block 408 the XOR module 233 combines the address checkbits and the checkbit invert pattern according to an exclusive-or operation.  The XOR module 233 outputs the combination as a set of intermediate checkbits.  At block 409, the XOR module 234 combines the set of intermediate checkbits with the data checkbits according to an exclusive-or operation, and outputs the result as a set of final ECC checkbits).

Baty, Henry, and Moyer are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature in which for read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127, the processor unit 102 generates a memory access request such as a write operation or a read operation, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address, in the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a checkbit generation technique such as a Hamming code technique, at block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns, at block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern, where if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goel et al. (20140068391, pub. Mar. 6, 2014) discloses SoC 1000 includes shared memory subsystem 1030 comprising internal and external memory connected through the multicore shared memory controller (MSMC) 1032, where data is encoded using Hamming code.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111